Citation Nr: 0900981	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-31 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated at 50 
percent. 


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 until 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Winston-Salem, North Carolina.




FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating greater than 50 percent for PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§4.1-4.14, 4.130, Diagnostic Codes 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of entitlement to an initial rating in 
excess of 50 percent for PTSD arises from his disagreement 
with the initial evaluation assigned following the grant of 
service connection.  Once service connection is granted, the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records (SMRs), VA outpatient treatment records 
(OTRs) and the private medical records (PMRs).  The veteran 
submitted lay statements in support of his claim.  
Additionally, the veteran was afforded VA examinations in May 
2006 and July 2007.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted. See 38 
U.S.C.A. § 5103A.

Turning to the relevant evidence of record, the RO initially 
granted service connection for PTSD in a June 2006 rating 
decision.  At that time, a 10 percent evaluation was assigned 
to the veteran.  Later, in September 2006, the veteran filed 
a notice of disagreement and sought an increased rating.  In 
August 2007, the RO granted an increased rating to 50 percent 
concerning his service-connected PTSD.  The veteran has not 
withdrawn his claim and is presumed to be seeking the maximum 
benefit allowed by law and regulation and this appeal 
follows. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran contends that his current rating evaluation does 
not accurately reflect the severity of his disability.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A more recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  The VA examinations' factual findings 
are detailed below. 

The veteran's PTSD was evaluated under Diagnostic Code 9411.  
Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 50 
percent where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

The criteria for a 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130.

The criteria for a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

The private psychiatric notes dated from November 2004 to 
February 2005 noted a diagnosis of PTSD related to verified 
Vietnam stressors and a GAF score of 40.  The veteran 
reported: nightmares, flashbacks, chronic sleep impairment, 
hyper vigilance, intrusive thoughts, social isolation and 
mild memory impairment.  The veteran reported hearing noises.  
The physician noted the veteran's inability to sustain social 
relationships and a moderately compromised ability to 
maintain work relationships.  The veteran reported being able 
to work full-time because he worked alone as a truck driver.  
Further, the physician noted: very little depression, good 
energy level, anger under control and the veteran had a good 
relationship with his spouse.  The examiner prescribed 
medication and therapy for treatment.  

The private psychiatric evaluation dated November 2004 
documented the veteran's diagnose for PTSD.  Dr. E. H. noted 
the veteran's active service history in Vietnam and his home 
life.  He reported that the veteran had been married for over 
30 years to his wife; had three grown children and was 
employed as a truck driver with the same company for over 10 
years.  The veteran reported: nightmares, panic and sweats, 
flashbacks with reminders, four hours of sleep per night, 
social isolation, hallucinations and illusions.  The 
physician opined that due to the veteran's service-connected 
PTSD, he is unable to maintain social relationships and is 
moderately compromised in his ability to maintain work 
relationships.  The physician diagnosed PTSD and assigned a 
GAF score of 40.  

The VA examination dated May 2006 noted similar findings as 
the above private psychiatric evaluations.  During the VA 
examination the veteran reported: symptoms of intrusive 
thoughts, nightmares, flashbacks, avoidance behavior, sleep 
impairment, irritability with angry outbursts, memory 
impairment and frequent auditory and visual hallucinations.  
The examiner further observed the veteran was tense with an 
appropriate affect and no impairment in communication, 
thought processes or memory.  The examiner noted no 
delusions, suicidal or homicidal ideations.  The veteran 
reported good relationships with his three children.  It was 
reported that the veteran was employed as a full-time truck 
driver for over 10 years; lived with his spouse, attended 
church; and had a few friends.  The veteran had not missed 
any work due to psychiatric symptoms and he was capable of 
managing his own financial affairs.  The examiner assigned a 
GAF score of 56 indicating mild to moderate impairment in 
social and occupational functioning.  

The VA examination dated July 2007 noted the veteran 
continued to isolate himself and had difficulty dealing with 
work issues.  The veteran missed 10 days of work over the 
past year due to anxiety and depression.  The veteran 
reported: flashbacks, nightmares, difficulty with increased 
startled response, hyper vigilance, difficulty with 
concentration, irritability, insomnia and feelings that he 
would die soon.  The examiner noted the veteran had 
difficulty recalling important aspects of what had happened, 
as well as avoidance and exaggerated response to trauma 
related to the triggers.  The veteran continued to live with 
his wife and attended church, but did not engage in outside 
social settings. The examiner observed the veteran was alert, 
orientated and cooperative.  The veteran's grooming, ability 
to independently handle activities of daily living and 
appearance were within normal limits.  The veteran did not 
exhibit signs of psychosis such as hallucinations or 
delusions except for those associated with PTSD.  

The veteran reported moderate anxiety and depression but 
denied any suicidal or homicidal intent.  The examined 
observed that the veteran's overall presentation was 
appropriate and he showed no signs of any major cognitive 
losses.  The examiner diagnosed PTSD and assigned a GAF score 
of 48.  

Additionally, the veteran submitted lay statements to support 
his claim for an increased initial evaluation.  In the 
October 2007 VA Form 9, the veteran stated that his diagnosed 
PTSD warrants a higher evaluation.

After a thorough analysis of the record, the Board finds the 
evidence of record supports the criteria for the current 
evaluation of 50 percent.  The Board notes that the record 
failed to show the veteran manifests with symptoms meeting 
the criteria for a 70 percent rating.  The overall picture is 
more akin to the kind of symptoms contemplated by the 
criteria for the 50 percent rating.  

Specifically, while the evidence of record indicated some 
social impairment, the July 2007 VA examination noted a 
marriage of over 35 years and good relationships with his 
three children.  Further, the evidence of record noted over a 
10 year work history as a truck driver.  Although, the VA 
examiners noted tense mood and controlled anger, there were 
simply no indications of suicidal or homicidal intent or 
unprovoked anger with periods of violence.  The record does 
not reflect an inability to perform activities of daily 
living.  In fact, the veteran was capable of managing his own 
financial affairs, possessed good hygiene and was well 
groomed.  Additionally, the July 2007 VA examiner noted the 
veteran reported nightmares, but did not complain of 
persistent delusions or hallucinations.  The Board further 
finds it significant that the veteran is employed in a full-
time job.  Therefore, in view of the entire evidence of 
record the Board finds the assignment of a disability rating 
in excess of 50 percent is not warranted.  The evidence of 
record does not demonstrate occasional and social impairment 
with deficiencies in most areas such as school, family 
relationships, judgment, thinking or mood due to PTSD 
symptoms.

Further, the evidence of record shows that the veteran's PTSD 
symptoms have remained relatively constant in degree of 
debility over the entire time period covered by this appeal.  
Therefore, the assignment of staged ratings would not be 
necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the veteran has asserted that the RO relied upon its 
own medical opinion and discounted the previous private 
evaluations and GAF scores.  It is well-settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 
517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The veteran was afforded VA examinations in 
May 2006 and July 2007.  It is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  It has 
also been observed that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).  

The veteran has maintained that he warrants a higher rating 
due to the private psychiatric evaluations and because of the 
differences in his GAF scores.  While the veteran has 
indicated that he most often isolates himself, he has 
reported that he does socialize with his three children, has 
been married for over 30 years and has had full-time 
employment for over 10 years with the same employer.  Thus, 
while the veteran often isolates himself and while the 
veteran may occasionally experience an exacerbation of his 
symptoms, such as panic and anxiety, the Board finds that his 
symptoms overall appear to be moderate.  In any event, the 
emphasis in psychiatric ratings is not solely on social 
impairment, but rather includes an evaluation of how the 
mental disorder interferes with the ability to work. 38 
C.F.R. § 4.126 (2007).  

Here, the veteran has been a truck driver for over 10 years 
and the May 2006 and July 2007 VA examiners found that his 
psychiatric disability did not impair his daily functioning.  
The Board finds that the different GAF scores assigned do not 
match the veteran's better social functioning.  In sum, there 
is no indication that the veteran's psychiatric disability 
overall has interfered with his ability to work beyond that 
contemplated by the 50 percent rating criteria assigned by 
the RO based upon the VA examination results.   The Board 
finds that the most recent VA examinations adequate for 
rating purposes.  

The private physicians' assignment of a GAF score of 40 lacks 
probative value when weighed against the evidence of record.  
Taking into consideration the surrounding facts and medical 
finds, the Board notes that the level of impairment 
indicative of the assignment of a GAF score of 40 is not met.  
In this regard, none of the evidence of record shows that the 
veteran demonstrates some impairment in reality testing or 
communication such as illogical, obscure or irrelevant 
speech.  Moreover, he has not demonstrated major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood.  He has a 30 plus year marriage, 
works full-time, and attends church.

In conclusion, the Board finds that there is no indication 
that the veteran's PTSD disability reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of a higher rating on an extra-schedular basis.  The service-
connected PTSD is not productive of marked interference with 
employment or required any periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met. Thus, the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b) (1). See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.  



____________________________________________
K OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


